Per Curiam.
This case was properly noticed, for argument, and upon the call of the list was announced to be submitted upon briefs by agreement of counsel. The brief for the respondent was submitted within the time limited by the rule, but no brief has been received from the appellant, nor has any explanation or excuse been furnished to us for the failure. Standing rule No. 17 of this court provides that in case the appellant, after noticing the case for argument, shall fail to bring on the hearing according to rule, the order or decree appealed from shall be affirmed, or the appeal dismissed, as the court shall direct. We have examined the state of the case for the purpose of determining which one of these courses shall be followed, and we reach the conclusion that the decree brought up by the present appeal should be affirmed. It will be so ordered.
*333For affirmance — The Chief-Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, HepPENHEIMER, WILLIAMS, TAYLOR, GARDNER, ÁCKERSON-14.
For reversal — None.